Decision
On February 20, 2001, the defendant was sentenced to three (3) years in the Montana Women's Prison for violations of the conditions of a suspended sentence for the offense of Forgery, (a felony) (Common Scheme).
On September 21, 2001, the defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Ben Reed. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that she understood this and stated that she wished to proceed.
*77DATED this 2nd day of October, 2001.
Done in open Court this 21st day of September, 2001.
It is the unanimous decision of the Sentence Review Division that the sentence shall be amended to a three (3) year commitment to the Department of Corrections.
The reason for the amendment is that a Department of Corrections commitment will allow for more flexibility in placing the defendant in the Boot Camp program, which was the desire of the sentencing judge in this matter.
Chairman, Hon. Jeffrey H. Langton, Member, Hon. David Cybulski and Member, Hon. Katherine R. Curtis.